Citation Nr: 1000781	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from November 1952 to October 
1954.  The Veteran died in early 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico in which the RO denied the 
benefits sought on appeal.  The appellant perfected her 
appeal as to the issue of entitlement to accrued benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  When the Veteran died in early 2003, he was survived by 
his spouse, F.S.  

2.  After the Veteran died, F.S. was awarded aid and 
attendance benefits in an October 2003 rating decision.  

3.  F.S. was subsequently determined to be incompetent; her 
daughter, the claimant was appointed to be the custodian for 
F.S.'s benefits payments.  

4.  F.S. died in mid-2007.  

5.  Prior to F.S.'s death, VA issued payment checks made out 
in the Veteran's name, which could not be negotiated.  

6.  The claimant paid a portion of F.S.'s burial expenses; 
this portion has been reimbursed by VA and she has been 
awarded a plot allowance.

7.  The claimant failed to submit supporting information 
showing that she paid additional expenses for F.S.'s last 
sickness and/or burial.

8.  The record does not establish that the claimant is an 
unmarried child of the Veteran.  


CONCLUSION OF LAW

There is no legal basis for payment of awarded but unpaid 
benefits to the appellant. 38 U.S.C.A. §§ 101, 5121, 5122 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a Veteran 
with only peacetime service sought pension, no level of 
assistance would help the Veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
Veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, the application of the law to the facts is 
dispositive, and the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  As 
such, no further action is required pursuant to the VCAA.

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2009) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2009).  This claim was timely filed.

The Veteran died in early 2003.  The Veteran was survived by 
his spouse, F.S.  After the Veteran died, F.S. was awarded 
aid and attendance benefits in an October 2003 rating 
decision.  The widow was later determined to be incompetent.  
A custodian, her daughter who is the claimant in this case, 
was appointed to be in charge of her VA payments.  F.S. died 
in mid-2007.  

The claimant contends that there is money owed to F.S. which 
was owed prior to her death.  Specifically, she has submitted 
copies of three checks issued by VA that were made out to the 
Veteran, rather than his widow, F.S., even though they were 
payments due to her.  The checks are dated in 2007 and pre-
date the death of the widow.  

In addition, the claimant asserts that she should be 
reimbursed for nursing home expenses of the widow since she 
paid them out of her own funds as the checks that were issued 
were erroneously issued in the Veteran's name and could not 
be used.  The claimant further maintains that the widow later 
received three more checks totaling in sum $8282.  

The claimant submitted a copy of last burial expenses for the 
widow.  One receipt shows that the claimant paid $3987.90 and 
the other receipt shows that she and another person jointly 
paid $1200.  

The Board notes that he RO awarded accrued benefits of $4187 
for the widow's funeral expenses.  That amount represents the 
receipt for funeral expenses as paid by the claimant in the 
amount of $3987.90 and also $200 for a plot allowance which 
was a benefit granted by VA.  The claimant was notified that 
in order to be reimbursed for the $1200 receipt, she needed 
to submit a waiver from the other person named on that 
receipt.  However, she did not thereafter submit a waiver or 
any statement from this individual.  With regard to the 
nursing home expenses, the claimant was also told to submit 
evidence that she made payments.  She failed to do so.  If a 
claimant wishes help, he or she cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Thus, the 
claimant has not submitted the pertinent information with 
regard to those claimed expenses.  

With regard to the checks which were apparently issued in the 
Veteran's name, the claimant was the widow's custodian in 
this case.  Thus, it was her responsibility to report the 
erroneous payments during the widow's lifetime.  
Nevertheless, where the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned and canceled.  38 C.F.R. § 3.1003.  The amount 
represented by the returned check(s), less any payment for 
the month in which the payee died, shall be payable to the 
living person or persons in the order of precedence set forth 
in 38 C.F.R. § 3.1000(a), except that the total amount 
payable shall not include any payment for the month in which 
the payee died.  38 C.F.R. § 3.1000(a) lists those persons as 
(i) the spouse; (ii) his or her children in equal shares; 
(iii) and his or her dependent parents.  Upon the death of 
the surviving spouse or remarried surviving spouse, the 
benefits go to the Veteran's children.  There are other 
inapplicable provisions.  Payments to persons who bore the 
expense of last sickness or burial shall be limited to the 
amount necessary to reimburse such persons for the expenses 
of last sickness and/or burial.  38 C.F.R. § 3.1003(a).  

Pursuant to 38 C.F.R. § 3.57, except as provided in 
paragraphs (a)(2) and (3) of this section, the term "child of 
the Veteran" means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the Veteran's household or was a 
member of the Veteran's household at the time of the 
Veteran's death, or an illegitimate child; and (i) Who is 
under the age of 18 years; or (ii) Who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) Who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by VA.  
See also 38 U.S.C.A. §§ 101(4)(A), 104(a)).  

In this case, there is no evidence that the claimant is the 
Veteran's unmarried child.  The Veteran did not report having 
any children during his lifetime.  In a November 1955 VA Form 
686c, he only lists a spouse (the deceased widow) as his 
dependent.  In the deceased widow's VA Form 21-534, she did 
not report that the Veteran had any surviving children.  The 
claimant has not submitted any evidence that she is the child 
of the Veteran.  She only refers to herself as the daughter 
of the widow and has never claimed to be the daughter of the 
Veteran.  She does not use the last name of the Veteran in 
any of her various alias names.  Thus, the record does not 
reflect that the claimant falls within the definition of 
"child" of the Veteran.  Otherwise, with regard to the 
provision for payments to persons who bore the expense of 
last sickness or burial shall be limited to the amount 
necessary to reimburse such persons for the expenses of last 
sickness and/or burial.  38 C.F.R. § 3.1003(a).  As noted, 
the claimant has been paid for the expenses she incurred 
based on the evidence she submitted.  Although she alleges 
additional expenditures, she has not submitted the requested 
information.  

Accordingly, the claim for additional accrued benefits is not 
warranted.  


ORDER

Entitlement to additional accrued benefits is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


